Citation Nr: 1142929	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  04-40 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had many years of reserve service in the Army National Guard (ARNG) between May 1987 and February 1993, including multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) ranging from May 1987 to May 1992.  He had verified periods of ACDUTRA from May 1987 to July 1987 as well as from June 1988 to August 1988 and a period of active duty from December 1990 to May 1991, including service in the Southwest Asia Theater of Operations from January 1991 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied entitlement to service connection for PTSD. 

The Veteran testified before the undersigned Veterans Law Judge in September 2005.  A transcript of that hearing is of record and associated with the claims folder. 

As noted on the title page, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and PTSD.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In May 2006 and March 2010, the Board remanded the matters on appeal for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the matter of entitlement to service connection for an acquired psychiatric disorder is warranted, even though such action will, regrettably, further delay an appellate decision for that claim. 

As an initial matter, in early August 2011, the RO received from the Veteran a VA Form 20-572 (Request for Change of Address), in which he notified the RO of a change of permanent residence address.  Thereafter, this notice was forwarded to the AMC and Board, with those facilities receiving the change of address form in September 2011 to associate with the file.  Unfortunately, the AMC sent the most recent supplemental statement of the case (SSOC) for this matter to the Veteran on August 19, 2011, at his prior mailing address.

The United States Court of Appeals for Veterans Claims (Court) has held that VA may rely on the "last known address" shown of record.  Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  The burden is on the appellant to keep VA apprised of his whereabouts; if he does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [him]".  Hyson v. Brown, 5 Vet. App. 262 (1993).  The Board is cognizant that the Veteran has not been very vigilant about keeping VA informed of his whereabouts in the past.  However, in light of the fact that he provided a new forwarding address that was clearly of record in early August 2011 at the RO, and that the veterans' benefits system is to be both "paternalistic" and "uniquely pro-claimant," a remand of this matter to the AMC is warranted to insure that the Veteran is resent a copy of the August 2011 SSOC to his current mailing address.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).

In this case, the Veteran has asserted that he suffers from an acquired psychiatric disorder due to in-service chemical exposure.  He has further contended that his claimed acquired psychiatric disorder was onset during an unverified period of active duty in August 1992.  

Available service treatment records are void of any treatment or findings for any psychiatric disorder or symptomatology.  Reserve service personnel records dated in October 1991, March 1992, and from May to July 1992 showed reprimands for minor infractions including uniform maintenance, failure to be on time for weigh in, unexcused absences, low physical training score, and failure to notify ARNG of change of address.  Post-service private and VA treatment records dated from 2001 to 2004 detailed findings of anxiety, depression, adjustment disorder, attention deficit disorder (ADD), and major depression.  

Here, the VA examinations conducted in May 2009 and October 2010 are shown to be partially inadequate, lacking in rationale and containing statements patently inconsistent with the evidence record.  The same VA examiner, a VA psychologist, performed each examination but did not receive or review the Veteran's claims file until months after conducting each examination.  In his May 2009 report with November 2009 addendum, he diagnosed depression and adult attention deficit hyperactivity disorder and noted that the Veteran suffered from depression due to chronic pain and medical problems, failing to provide any opinion as to whether the diagnosed depression was causally related to service.  In the October 2010 VA examination report with June 2011 addendum, the VA examiner diagnosed bipolar disorder, currently hypomanic.  However, he failed to provide adequate support for his conclusion that, per the Veteran's report, it was more likely than not that his bipolar disorder was first manifest while he was on active service and contributed to behavior problems in his early separation from the military. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions). 

In light of the cumulative record discussed above, the AMC should also arrange for the Veteran to undergo an additional examination to clarify the nature and etiology of the Veteran's claimed acquired psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) as well as the Downtown Community Based Outpatient Clinic (CBOC) in San Francisco, California.  In addition, evidence of record showed that the Veteran asserted receiving medical treatment from the Northern Arizona Healthcare System, the VA Outpatient Clinic (VAOPC) in Benton Harbor, Michigan, and VAMCs in Fayetteville, North Carolina, and Kansas City, Missouri; however, as the claims file only includes treatment records from a few of those facilities dated up to September 2004, any additional records should be obtained.  During his October 2010 VA examination, the Veteran also reported that he had been hospitalized twice for his claimed psychiatric disorder during the last year at the San Francisco VAMC.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Resend a copy of the most recent SSOC dated August 19, 2011, to the Veteran at his updated mailing address of record.

2.  Obtain VA inpatient and outpatient treatment records pertaining to the Veteran's claimed acquired psychiatric disorder from the San Francisco VAMC, San Francisco CBOC, and Benton Harbor VAOPC, for the period from May 1991 to the present.  In addition, obtain VA inpatient and outpatient treatment records pertaining to the Veteran's claimed acquired psychiatric disorder from the Northern Arizona Healthcare System, Fayetteville VAMC, and Kansas City VAMC for the period from September 2004 to the present.

All attempts to procure the above records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).  

3.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the Veteran should be afforded an appropriate VA mental disorders examination to clarify the nature and etiology of his claimed acquired psychiatric disorder by a VA examiner (psychologist or psychiatrist) that has not previously examined him.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder is casually related to his period of active service, to include claimed in-service chemical exposure.  In doing so, the examiner should acknowledge and discuss the findings made in the May 2009 and October 2010 VA examination reports (with associated addendums dated in November 2009 and June 2011) and the statements from the Veteran asserting in-service incurrence of psychiatric symptomatology.  

If PTSD is diagnosed, the examiner is to state the specific stressor which is found sufficient to support the diagnosis.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2011). 

5. Thereafter, the AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the August 2011 SSOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

